UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6362


BLAKE SANDLAIN,

                     Petitioner - Appellant,

              v.

BARBARA RICKARD, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia, at
Bluefield. David A. Faber, Senior District Judge. (1:19-cv-00072)


Submitted: July 21, 2020                                          Decided: July 24, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Blake Sandlain, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Blake Sandlain, a federal prisoner, appeals the district court’s orders accepting the

recommendation of the magistrate judge and denying relief on Sandlain’s 28 U.S.C. § 2241

(2018) petition in which he sought to challenge his sentence by way of the savings clause

in 28 U.S.C. § 2255 (2018). Pursuant to § 2255(e), a prisoner may challenge his sentence

in a traditional writ of habeas corpus pursuant to § 2241 if a § 2255 motion would be

inadequate or ineffective to test the legality of his detention.

       [Section] 2255 is inadequate and ineffective to test the legality of a sentence
       when: (1) at the time of sentencing, settled law of this circuit or the Supreme
       Court established the legality of the sentence; (2) subsequent to the prisoner’s
       direct appeal and first § 2255 motion, the aforementioned settled substantive
       law changed and was deemed to apply retroactively on collateral review;
       (3) the prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2)
       for second or successive motions; and (4) due to this retroactive change, the
       sentence now presents an error sufficiently grave to be deemed a fundamental
       defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).

       We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Sandlain v. Rickard, No. 1:19-cv-00072 (S.D.W.

Va. Feb. 24, 2020 & Mar. 16, 2020). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                               2